EXHIBIT “1”
Resume
Michael (Mikey) Hartman

11040 sw 38" Drive, Davie Florida, 33328 , USA
Mobile: +1 954-994-9550 email: mikey@caagearup.com

Experience:

2016 - Present CEO of CAA USA Ltd and CEO and Co-founder of Hartman
Optics Ltd.

2014-2015 CEO of CAA Israel Ltd and CEO and Co-founder of Hartman Optics Ltd.
2010-2013 CEO and Co-founder of MSE Excellent Ltd.

2000 - 2009 Lieutenant Colonel - Commander of sharp shooting, marksmanship and
light machine guns division of the IDF
o Responsible for training the entire IDF military with use of
personal and sharp shooting weapons and LMG.
o Incharge of the school which trains all of the shooting instructors
of the IDF
1997-1998 Officer in charge of ambush training south Lebanon 1997-1998

1993-1997 Commander of marksmanship division of the IDF. Rewrote the entire
training doctrine of the IDF

1990 —- 1993 In charge of sniper and marksmanship training Givati brigade, IDF.
1988-1990 compulsory service, IDF:

o Enlisted the IDF infantry in at the age of 19 as a lone soldier

o Tour of duty in Lebanon and Gaza — 1989

o Active sniper in Gaza 1989-1990
o Shooting champion IDF 1989-71990

Education:
1998 - 2000 B.Ain Logistics - Bar llan University

Personal:

Born and raised in the USA
2011 — present Director of Big Brother Organization for lone soldiers.

2005 — present Director of HESEG - Foundation for Former Lone Soldiers
